Title: To Thomas Jefferson from Philip Mazzei, 15 June 1804
From: Mazzei, Philip
To: Jefferson, Thomas


          
            15 Giugno, 1804.
          
          Io non saprei a che attribuire la total mancanza di sue lettere, dopo quelle del 29 Aprile 1800, e 17 Marzo 1801.
          Per quanto sento, arrivarono a salvamento nei porti degli S.U. quei bastimenti che portavano le mie lettere, datate come segue.
          5 Febbraio, 2 Luglio, 30 detto, 28 7bre, e 15 9bre 1801, 10 Aprile, 17 detto 1802, 15 Febbraio, 15 Aprile, 20 Maggio, 25 8bre 1803, con un aggiunta del 27 Gennaio 1804. A quest’ora spero che avrà ricevuto anche la susseguente del 4 Marzo prossimo passato, spedita col bastimento Bulah, Capn. Gardener, che partì quasi subito per Boston, la copia della quale mandai per il bastimento Piomingo, Capn. Blagg, che fece vela l’otto di Aprile, for New york.
          Considerando che Ella si degnò di scivermi 13 giorni dopo assunta la Presidenza, e conseguentemente nel tempo più critico, e più imbarazzante per le sue pubbliche occupazioni, son persuaso che Ella mi abbia scritto, e che le lettere sieno state mandate per cattivi canali.
          Ripeto il mio desiderio di sapere la riescita che avranno fatta le viti, le barbatelle, i Peschi, gli Albicocchi, le fragole d’ogni mese, i noccioli, come pure di avere le sue osservazioni, per mia norma, onde vedere come devo contenermi in futuro.
          
          Nel maggior numero della mie lettere ò parlato della necessità di metter le cose sopra un meglior piede nel Mediterraneo, non volendo renunziare ai prodigiosi vantaggi che possono resultarne ⅌ gli Stati Uniti mediante il loro commercio in queste parti. La base fondamentale è di averci Agenti capaci e zelanti, e per quanto vedo e sento, segue tutto il contrario. Direttamente, o indirettamente, Irlandesi, Inglesi, Francesi, e Tedeschi inglesati, influiscono in tutto, e sanno mascherare la lor condotta maravigliosamente.
   ‡Io conosco un Irlandese in Livorno il quale (benchè ci guadagni molto, e dimostri o per dir meglio vanti di essere un’ardente Americano) esulterebbe in corde se le Flottiglie degli S.U. fossero affondate e prese da barbareschi. Glie lo lessi nel volto al sentir la notizia della fregata perdutasi sulle secche.
 Sento che uno di costoro sia andato a Napoli, mentre il Governo Napoletano era già disposto a darci gli aiuti opportuni per acciaccare i barbareschi, e si vanti adesso d’esserne stato il gran negoziatore. È più d’un’anno, che Barnes aveva già incanalato il tutto, conforme avrà veduto nella mia dei 15 Aprile 1803, mentre l’abbia ricevuta; ma egli è uomo da sentirselo anche dir nel muso, e non rispondere. Così gl’intriganti ottengono il loro interesse. È seguito un’altro caso dell’istessa natura. Un certo Sigr: Benson americano, ch’io non conosco, fù arrestato con un’Inglese a Ferrara, mediante una finzione che potè farlo sospettàre di complicità nella decantata cospirazione contro il pmo. Console, ora Imperatore. Dopo molti inutili tentativi da varie parti, fui pregato d’intercedere. Rappresentai il fatto, nel quale condannai la giovenile imprudenza di Benson, e sostenni che non vi era ombra di reità. Il Ministro della Repubblica Italiana mi fece sapere, che la mia lettera aveva prodotto il bramato effetto immediatamente, e soggiunse: “Da questo potete vedere il caso che il Vicepresidente fa della vostra degna persona.” Ora sento, che ci è chi suona la tromba (indotto forse da vanità), per far credere, che si deve a lui la liberazione di Benson.
          Queste, ed altre simili false relazioni possono esser mandate costà, indurre in errore i più esperti e meglio intenzionati, e produrre sbagli perniciosi. Preble sento che sia un’uomo rispettabile; ma temo che possa far degli sbagli senza sua colpa, essendo mal circondato. Per ovviare a tutti gl’inconvenienti, ripeto (per l’ultima volta) che ci vuole una persona idonea, che abbia la commissione d’approvvisionar le Flottiglie, e la soprintendenza dei Consoli, e Viceconsoli. Per essere idonea si richiedono Probità, Capacità, Patriottismo, e Facoltà. In queste parti non conosco alcuno che le riunisca tutte, eccetuatone Barnes. Ei mi à do. in confidenza, che l’eserciterebbe senza salario, per farsi merito presso la Patria, del che non mi maraviglio, essendo ricco ⅌ circa 70,000 talleri. Ci vorrebbe anche uno con carattere Diplomatico per trattare con i vari Governi, e anche corrispondere con Pietroburgo, e Costantinopoli. Altre volte Le significai, che l’avrei desiderato per patriottismo, e per bisogno, a motivo delle gravi perdite sofferte. Ora, dopo che è rifuso la maggior parte del credito che avevo con Potocki, e che l’Imperatore Alessandro mi à indennizzato amplamente per la sua parte dei miei diritti col Rè di Pollonia, il bisogno è cessato, e posso mantener carrozza come fo. Le notifico dunque (francamente al mio solito) che, attese le idee regnanti, e particolarmente dopo la creazion d’un terzo Imperatore, convenrebbe di averci un Ministro Plenipotenziario, invece d’un Incaricato d’Affari, e che io, senza mio pregiudizi potrei sostenerne il carattere al paragon d’ogni altro col solo salario d’Incaricato d’Affari, e col rimborso delle spese dei necessari viaggi. Mi confermo al solito, colla maggiore stima per i suoi talent e con tutto l’affetto per il solido e virtuoso Patriottismo.
          
            F. M.
          
          
            P.S. Nel rilegger quel che ò scritto vedo che ò parlato troppo superficialmente del Maggior Barnes. Credo dunque di doverle dire, che, oltre l’aver egli ottenuto dal Governo di Napoli le promesse indicate nella sopraddetta mia dei 15 Ap. 1803, ei vi à fatti a sue proprie spese 2 viaggi per ottenerne l’esecuzione, (quantunque non avesse per anche diritto d’impegnarsi a nulla per parte degli Stati) e ne ottenne parimente la promessa, che poi è stata effettuata. È stato 7 mesi qui ad aspettare le tanto bramate e necessarie risposte; vorrebbe ritornarsene in Sicilia; non à coraggio di passar per Napoli senza presentarsi al Governo; ed io gli ò detto, che non mi presentarei prima di poter dare una risposta qualunque. L’ò consigliato d’andare in Sicilia per mare, e di ritornar qua subito che avrà esaminata la condotta del suo sostituto e dati gli ordini opportuni, per evitare il rischio e gli sia fatta qualche domanda per parte del Governo, prima di saper come rispondervi. Da tutto quel che ò finora esposto Ella vede; che il sistema attuale tende a scoraggire e mortificare i galantuomini, e ad incoraggire e fare essultare gl’intriganti. Ella non à bisogno di suggerimenti per prevederne le consequenze. Concluderò con dirle, che non parlerò più su questo articolo. I peschi, gli Albicocchi, i Peri, i Susini, Le uve, e simili, formeranno il soggetto delle mie lettere posteriori, mentre io non sia richiesto di parlar d’altre cose.
          
          
          Editors’ Translation
          
            
              15 June 1804
            
            I would not know how to account for the total absence of letters from you after those of 29 Apr. 1800 and 17 Mch. 1801.
            From what I hear, the ships that were carrying my letters safely reached port in the United States. These are letters dated as follows: 5 Feb., 2 and 30 July, 28 Sep., and 15 Nov. 1801; 10 and 17 Apr. 1802; 15 Feb., 20 May, and 25 Oct. 1803 (with an addendum of 27 Jan. 1804). By now I hope you will have also received the next letter from 4 Mch. of this year, which I sent with the ship Bulah, Captain Gardener, which left shortly after that date for Boston. I also sent a copy by way of the ship Pyomingo, Captain Blagge, which set sail on 8 Apr. for New York.
            Considering that you deigned to write me 13 days after having assumed the presidency and thus at the most critical and encumbered time for your public occupation, I am sure that you have indeed written me, but that the letters have been sent through bad channels.
            I reiterate my desire to know the outcome of the vines and cuttings, the peaches, apricots, strawberries of every month, and fruit stones. Your observations would be welcomed, so that I may take them into account and act accordingly in the future.
            In the greatest part of my letters I have spoken of how necessary it is to put on a better footing the affairs in the Mediterranean, lest we want to give up the incredible advantages that the United States may derive from the commerce in this region. The essential basis is to have here capable and zealous agents, but, from what I see and hear, exactly the opposite has come to pass. The Irish, English, French, and Anglicized Germans have their hands in everything, directly or indirectly, and they are masters at hiding their behavior. (I know an Irishman in Leghorn who derives great advantages and demonstrates—or, better, claims—to be a fervent American. Yet he would rejoice in his heart if the U.S. flotillas were to be sunk and captured by the Barbary people. I could read it in his face when he heard of the frigate that was lost on the shoals.) I have learned that one of these individuals traveled to Naples, when the Neapolitan government was already inclined to provide us with the necessary aid to squash the Barbary corsairs, and is now claiming he has been the great negotiator of that. Barnes had already put everything in motion, as you will have seen in my letter of 15 Apr. 1803, provided you have received it. But he is the kind of man who would never respond, not even if this were to be said to his face. This is how the schemers obtain their advantage. The same problem has emerged in another instance. A certain Mr. Benson, American (I don’t know him personally), was arrested in Ferrara together with an Englishman. He was framed so as to appear implicated in the celebrated conspiracy against the first consul, now emperor. After many vain attempts from various quarters, I was entreated to plead on his behalf. In representing the facts, I deprecated Benson’s youthful imprudence and argued that there was not even a shadow of criminal activity. The minister of the Italian Republic got word to me that my letter had immediately produced the desired effect and added: “From this you may infer the consideration in which the vice president holds your worthy person.” I now hear that there is someone who, perhaps out of vanity, is sounding his horn so as to have people believe that he is responsible for Benson’s being set free.
            These or other such false accounts may be sent overseas and deceive even the most competent and best intentioned people into making pernicious errors. I hear that Preble is a respectable person, but I fear he may innocently make some mistake, since he has a bad entourage. To solve all difficulties, I repeat (for the last time) that a suitable person is needed: someone who would be given the commission of provisioning the fleet and overseeing consuls and vice consuls. To be suitable, probity, ability, patriotism, and aptitude are necessary. In this region, I know of no one who possesses them all, if not Barnes. He has told me, confidentially, that he would take the post unsalaried, to acquire merits with the country. I do not marvel at that, since he is rich, in the amount of around 70,000 talers. Another person, with a diplomatic nature, would be needed as well, in order to lead negotiations with various governments and correspond with St. Petersburg and Constantinople. I have intimated to you more than once that I would have desired to be that person, on account both of my patriotism and of need brought about by the grave losses I had endured. At this point, once the greatest part of the credit I had with Potocki has been refunded and Emperor Alexander has amply compensated me for his part in what I was expecting from the king of Poland, the need has ceased to exist, and I can afford to keep a carriage, as I do. Let me express my thoughts to you thus, frankly as is my custom. Given the ideas reigning and especially after the creation of a third empire, I believe that it would be better to have a plenipotentiary minister rather than a chargé d’affaires. Without any prejudice toward myself, I also believe that I would be able to perform those duties as well as any other person, with just the stipend of a chargé d’affaires and the reimbursement of the necessary travels.
            I remain as always, with the greatest possible consideration for your talents and with all my affection for your firm and virtuous patriotism,
            
              F. M.
            
            
              P.S. In rereading what I wrote I realize that I have spoken too superficially about Major Barnes. I think I have the duty to tell you that, in addition to having obtained from the government of Naples the pledges I outlined in my aforementioned letter of 15 Apr. 1803, he has made two trips there, on his own funds, to make sure that they were delivered (though he had as yet no right to commit to anything on behalf of the United States). He obtained the commitment which eventually has come to pass. He has spent seven months here, waiting for the desired and necessary answers. He would like to go back to Sicily, but does not dare to pass through Naples without presenting himself to the government. I told him that I would not put in an appearance before being able to give an answer either way. I advised him to go to Sicily by sea and to come back as soon as he had reviewed the conduct of his substitute and given the necessary orders to avoid a new risk that questions be asked of him on the part of the government before he knew how to respond. From all I have explained thus far, you may see that the present state of affairs tends to dishearten and mortify the honest and to encourage and embolden the schemers. You need no suggestions to foresee the consequences of this. Let me close my letter by saying that this is the last time I speak about this topic. Peach trees, apricots, pears, plums, grapes, and the like will be the sole subject of my future letters, unless I should be asked to speak about other matters.
            
          
         